Title: To Thomas Jefferson from Jean Pierre Blanchard, 14 December 1793
From: Blanchard, Jean Pierre
To: Jefferson, Thomas



Monsieur
a l’hotel D’oeller’s ce 14 Xbre. 1793

Il m’interesse beaucoup, pour l’ordre de mes affaires, de Savoir Si vous avez reçu une lettre que j’eus l’honneur de vous adresser il y a environ Six semaines.
Comme les plus grands personnages de l’Europe ne m’ont jamais négligé leur reponse, votre silence, Monsieur, me fait augurer que ma lettre (a la verité d’un stile tout a fait neuf pour moi) aura été interceptée. Je suis avec respect Monsieur Votre très humble Serviteur

Blanchard de plusieurs academies &c &c

